Exhibit 10.1

August 15, 2008

John M. Limongelli

136 Trotters Drive

Phoenixville, PA 19460

Dear Mr. Limongelli:

On behalf of Adolor Corporation (the “Company”), we would like to offer you the
position of Senior Vice President, General Counsel and Secretary, reporting
directly to Michael Dougherty, President & CEO. This offer is contingent upon
our receipt of employment and education references that meet our standards of
acceptability as well as:

 

a) The completion of a satisfactory and criminal background check (in compliance
with the Fair Credit Reporting Act).

 

b) The completion of a successful pre-employment drug screening. The drug test
must be completed within five days of the employment letter date. Please visit
www.questdiagnostics.com for directions and contact information for the local
Quest Diagnostics Patient Service Centers in your area. Please call to schedule
an appointment for your drug screen and bring the enclosed Custody and Control
Form with you to your appointment.

 

c) Successful verification of your signed certification that you are not an
Ineligible Person as defined in the Adolor Corporation Certification List of
Parties Excluded From Federal Programs.

In this position, you will receive a base salary of $27,083.33 per month, the
equivalent of $325,000 on an annual basis, subject to the normal payroll
withholding taxes in accordance with the Company’s customary practices. Adolor’s
current pay practice is to make direct payroll deposits on alternate Fridays.

Benefits

As a full time employee, you will be eligible to participate in the Company’s
employee benefit programs. Currently these benefits include:

 

•  

Medical, prescription, and vision benefits through Aetna, and dental insurance
coverage through Aetna. As is the current practice in our industry, we ask that
employees contribute a portion of the medical and dental insurance premiums.
Your medical and dental insurance will be effective on the first day of the
month following your start date.



--------------------------------------------------------------------------------

•  

Short Term Disability and Long Term Disability insurance, at no cost to you.
These benefits are effective the first day of your employment.

 

•  

A Company paid term life insurance plan equivalent to twice your annual salary
up to a maximum of $400,000, at no cost to you. This benefit is effective the
first day of your employment.

 

•  

A 401(k) Retirement Savings Plan is available through The Principal Life
Insurance Company to all employees on the first day of the month following
enrollment and once you meet the plan requirements. The 401(k) Plan is provided
to help you prepare for your retirement through pre-tax savings. The Company
will make matching contributions to your 401(k) account according to the plan
provisions.

 

•  

Twenty (20) days of vacation on an annual basis. You will accrue a portion of
your annual vacation amount for use throughout the year. As a new hire, your
vacation accrual will be pro-rated your first year based on your start date.

 

•  

Nine (9) Company holidays and one (1) floating holiday that can be scheduled by
you in calendar year 2008. You will be eligible for all Company holidays that
follow your start date.

 

•  

Access to an Employee Resource Program for you and your eligible dependents.

You should be aware that benefits are subject to change at the discretion of the
Company.

Incentive Compensation

You may also be eligible to participate in the Adolor Corporation Incentive
Compensation Plan in the 2008 performance year; a copy of the Plan is enclosed.
Bonuses are discretionary, and are subject to the approval of the Board of
Directors. Your annual bonus target will be 30% of your base salary based on
your performance against individual objectives and the achievement of Company
milestones. You are not eligible for a bonus payment until after completion of
90 days of employment. While our usual practice is to pro-rate any bonus payment
the first year based on the first day of the month following your start date, we
have agreed not to pro-rate any bonus payment for 2008. These bonus payments are
currently paid out shortly following year-end and you must be employed by the
Company to receive any bonus.

Annual Performance Review

Your individual performance may be evaluated during our 2009 annual review
process. Annual reviews will take place at the end of each calendar year
thereafter.

Stock Option Program

Upon joining the Company, you will have the opportunity to participate in the
Company’s stock option program. Subject to the approval of the Compensation
Committee, you will be offered an option to purchase 125,000 shares of Adolor’s
common stock. These options will be subject to the terms of Adolor Corporation’s
Amended and Restated 1994 Equity Compensation Plan (“the 1994 Plan”). A copy of
the 1994 Plan is attached for your reference. The options will be Incentive
Stock Options



--------------------------------------------------------------------------------

to the maximum extent available under tax regulations and your right to purchase
the stock (exercise a portion of the option) will vest in equal monthly amounts
over a 48-month period commencing on your start date, subject to an initial
three month waiting period.

At the time of the annual review, if your performance is satisfactory or better,
you will be considered for additional discretionary option grants which may be
pro-rated your first year based on the first day of the month following your
start date.

Adolor Stock

Please note that under Adolor’s Policy concerning Trading in Securities and
Conflicts of Interest (Policy #LGL002) employees are not permitted to purchase
or sell shares of Adolor stock without written pre-approval from the Corporate
Compliance Officer or Designee.

Termination of Employment

You will have the right to terminate your employment hereunder with or without
Good Reason (as defined below), as provided below, and the Company will have the
right to terminate your employment hereunder with or without Cause or (as
defined below), as provided below. Except as provided for in the immediately
following paragraph, if your employment hereunder is terminated at any time
(i) by you for Good Reason following 15 days prior written notice to the
Company, or (ii) by the Company without Cause, or if a Change in Control occurs
and your employment hereunder is terminated at any time during the 90 days
before or the first twelve months following such Change in Control (i) by you
for Good Reason following 15 days prior written notice to the Company, or
(ii) by the Company without Cause, you will be entitled to receive from the
Company (a) in twelve monthly installments a payment in gross amount equal to
the sum of (i) your Base Salary and (ii) the bonus amount paid to you for your
performance during the immediately preceding calendar year, (b) continuation of
similar benefits in effect as of the date of termination for a period of one
year following the date of termination at the Company’s sole expense,
(c) immediate payment of any unpaid expense reimbursements, deferred
compensation and unused accrued vacation days through the date of termination,
(d) any other payments and/or benefits which you are entitled to receive under
the terms and provisions of any of the employee pension, incentive, or welfare
benefit plans of the Company.

In the event your employment is terminated (i) by you voluntarily without Good
Reason, or (ii) by the Company for Cause, you will only be entitled to receive
from the Company (a) your Base Salary through the date of such termination,
(b) immediate payment of any unpaid expense reimbursements, deferred
compensation and unused accrued vacation days through the date of termination,
and (c) any other payments and/or benefits which you are entitled to receive
under the terms and provisions of any employee pension, incentive or welfare
benefit plans of the Company.



--------------------------------------------------------------------------------

If your employment is terminated due to your death, your estate will be entitled
to receive from the Company (a) Base Salary continuation through the end of the
month in which your death occurs, (b) a pro-rated bonus payment for the year of
death equal to the bonus amount paid to you for your performance during the
immediately preceding calendar year multiplied by a fraction, the numerator of
which is the number of days from and including January 1 of such year through
the date of your death and the denominator of which is 365, (c) immediate
payment of any unpaid expense reimbursements, deferred compensation and unused
accrued vacation days through the date of death or such termination, and (d) any
other payments and/or benefits which you are entitled to receive under the terms
and provisions of any employee pension, incentive or welfare benefit plans of
the Company.

In the event of any termination of your employment, you will be under no
obligation to seek other employment and there will be no offset against any
amounts due to you hereunder on account of any remuneration attributable to any
subsequent employment that you may obtain. Any amounts due under “Termination of
Employment” are in the nature of severance payments, or liquidated damages, or
both, and are not in the nature of a penalty. Notwithstanding the foregoing, the
Company’s obligation to provide continuation of benefits under the welfare
benefit plans described above shall cease if you become eligible for other
health insurance benefits at the expense of a new employer. You agree to notify
a duly authorized officer of the Company, in writing, immediately upon
acceptance of any employment following the date of termination of your
employment, which provides you with eligibility for health insurance benefit.

For purposes of the Agreement, “Cause” means (a) your conviction (including a
plea of guilty or nolo contendere) of a felony under federal law or the law of
the state in which such action occurred, (b) the commitment by you of an
intentional act of fraud, embezzlement, or theft in connection with your duties
in the course of your employment with the Company, or your engagement in gross
negligence in the course of your employment with the Company or (c) your willful
and deliberate failure to perform your employment duties in any material
respect. For purposes of the Agreement, an act or omission on your part shall be
deemed “intentional” or gross negligence only if it was done by you in bad
faith, not merely an error in judgment, and without reasonable belief that the
act or omission was in the best interest of the Company.

For purposes of the Agreement, “Good Reason” means and will be deemed to exist
if, without your prior express written consent, (i) you are assigned any duties
or responsibilities inconsistent in any respect with the scope of the duties or
responsibilities associated with your title or position, as set forth and
described above; (ii) you suffer a material change in the duties,
responsibilities, reporting rights or obligations, or effective authority
associated with your title and position and/or as set forth above; (iii) your
Base Salary is decreased by the Company, or your benefits under any of the
Company’s employee pension or welfare plans or programs are in aggregate
materially decreased; or (iv) the Company fails to pay your compensation,
employee benefits or reimbursements when due; provided that in the event of a
Change in Control, “Good Reason” shall also include the relocation of your
principal office location to a site that is more than 50 miles from your then
current principal office.



--------------------------------------------------------------------------------

For purposes of the Agreement, “Change in Control” means (A) the consummation of
a merger or consolidation of the Company in which the stockholders of the
Company immediately prior to such merger or consolidation, would not,
immediately after the merger or consolidation, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, shares representing the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the merger or consolidation (or of its ultimate parent
corporation, if any); or (B) the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company, or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by persons in
substantially the same proportion as their ownership of the Company immediately
prior to such sale.

If required by section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and if Employee is a “specified employee” of a publicly traded
corporation under section 409A of the Code, payment of any amount under this
Agreement shall be delayed for a period of six (6) months after separation from
service, as required by section 409A of the Code. The accumulated postponed
amount shall be paid in a lump sum payment within ten (10) days after the end of
the six (6)-month period. If Employee dies during the postponement period prior
to payment of the postponed amount, the amounts withheld on account of section
409A of the Code shall be paid to the personal representative of Employee’s
estate within sixty (60) days after the date of Employee’s death. The
determination of “specified employees” shall be made by the Compensation
Committee of the Board of Directors of the Company in accordance with section
409A of the Code and the regulations issued thereunder.

COMPLIANCE WITH LAW. This Agreement is intended to comply with the requirements
of section 409A of the Code, and shall in all respects be administered in
accordance with section 409A of the Code. Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A. For purposes of section 409A of the Code, the right to a series of
payments under this Agreement shall be treated as a right to a series of
separate payments. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(a) any reimbursement shall be for expenses incurred during Employee’s lifetime
(or during a shorter period of time specified in this Agreement), (b) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not



--------------------------------------------------------------------------------

affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (c) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

Conditions of Employment

As a condition of employment with the Company, which you understand to be
at-will employment, we require that you sign the enclosed Employee
Noncompetition, Nondisclosure and Development Agreement and return it to me.
This offer will expire at 5:00 p.m. on Friday, August 22, 2008, unless you
accept it prior to that time. If you wish to accept this offer based on the
terms defined in this letter, please call me at 484-595-1975. Please sign, date,
and return the enclosed copy together with the signed Employee Noncompetition,
Nondisclosure and Development Agreement in the envelope enclosed. Please do not
fax either of these documents to Adolor.

Mr. Limongelli, we sincerely hope that you will accept our offer and we are
eager to have you join Adolor Corporation. We would anticipate if you accept our
offer that your employment would begin on or before September 22, 2008. We are
looking forward to working with you and supporting you in your work so that your
contributions lead the Company to even greater future success.

Please feel free to call me if you have any questions about this offer or any
other aspect of Adolor.

 

Sincerely, /s/ Rosemarie Eppinger, MS, SPHR Rosemarie Eppinger, MS, SPHR Sr.
Director, Human Resources



--------------------------------------------------------------------------------

I acknowledge receipt of this offer and understand that I will be an at-will
employee and that this offer letter does not constitute an employment contract.

 

/s/ John M. Limongelli

    8/21/08 Signature     Date

Please provide the following information for Human Resources Use ONLY

 

  Social Security #     Middle Initial   Anticipated Start Date    